IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                                  May 29, 2014 Session

           CALVIN EUGENE BRYANT v. STATE OF TENNESSEE


              Appeal by Permission from the Court of Criminal Appeals
                        Criminal Court for Davidson County
                      No. 2008B1478    Steve R. Dozier, Judge




                 No. M2012-01560-SC-R11-PC – Filed March 13, 2015


CORNELIA A. CLARK, J., concurring in part and concurring in result.
       I concur with the lead opinion’s conclusion that trial counsel’s failure to request an
instruction on facilitation did not amount to deficient performance. Because the
petitioner has failed to establish deficient performance, I also agree with the lead
opinion’s conclusion that the petitioner is not entitled to relief on his claim of ineffective
assistance of counsel. Having so concluded, I decline to join Section B of the lead
opinion, which addresses the prejudice prong of the petitioner’s ineffective assistance of
counsel claim. I reserve decision on the issue of the proper prejudice analysis for an
appeal in which it is squarely presented. Goad v. State, 938 S.W.2d 363, 370 (Tenn.
1996) (recognizing that a court need not address both prongs of a petitioner’s ineffective
assistance of counsel claim when the court concludes that the petitioner has failed to
establish either deficient performance or prejudice).



                                                  _________________________________
                                                  CORNELIA A. CLARK, JUSTICE